Form 51-102F3 Material Change Report Item 1. Name and Address of Company CIBT Education Group Inc. (the "Company") Suite 1200, 777 West Broadway Vancouver, BC, V5Z 4J7 Item 2. Date of Material Change May 3, 2010 Item 3. News Release A news release dated May 6, 2010 was disseminated through Item 4. Summary of Material Change The Company reports that options have been granted for the purchase of an aggregate of 80,000 common shares. Item 5.1 Full Description of Material Change The Company reports that options have been granted to the directors of the Company for the purchase of an aggregate of 80,000 common shares.The options are exercisable at a price of $0.80 per share for a period of three years. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 If this Report is being filed on a confidential basis in reliance on subsection 7.1(2) of National Instrument 51-102, state the reasons for such reliance. Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer Toby Chu, chief executive officer Telephone: ext. 308 Item 9. Date of Report May 6, 2010.
